                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         TAYLOR FARMS CALIFORNIA, INC., et                   Case No. 18-cv-05453-NC
                                  11     al.,
                                                                                             ORDER TO UPDATE THE
                                                       Plaintiffs,
Northern District of California




                                  12                                                         COURT ON THE STATUS OF
 United States District Court




                                                                                             THE CASE AND TO SHOW
                                  13            v.                                           CAUSE WHY THE COURT
                                                                                             HAS JURISDICTION
                                  14     DTL TRANSPORT, INC., et al.,
                                  15                   Defendants.
                                  16          Plaintiff Taylor Farms brought this case against defendants DTL Transport, Jorge
                                  17   Valdez, C.H. Robinson Company, Kahk Bros. Trucking Inc., Landforce Express Inc.,
                                  18   Moises Dominguez, and 2 Way Transport. Dkt. Nos. 1, 9. All of those defendants have
                                  19   been voluntarily dismissed from the case. Dkt. Nos. 15, 63, 64. Defendant DTL Transport
                                  20   brought a cross-claim against Costco Wholesale Corporation. Dkt. No. 30. DTL has not
                                  21   issued a voluntarily dismissal of Costco from the case. DTL is hereby ORDERED to
                                  22   update the Court on whether it intends to pursue its claims against Costco; and, if so, to
                                  23   show cause why the Court has jurisdiction over those claims now that all other parties have
                                  24   been dismissed from the action, by June 14, 2019.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: May 31, 2019                       _____________________________________
                                  28                                                   NATHANAEL M. COUSINS
                                                                                       United States Magistrate Judge
